United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 07-3764
                                    ___________

Charles Swarzentruber,                *
                                      *
            Appellant,                *
                                      * Appeal from the United States
      v.                              * District Court for the
                                      * District of Minnesota.
C. Holinka, Warden; FCI Waseca;       *
United States Bureau of Prisons,      * [UNPUBLISHED]
                                      *
            Appellees.                *
                                 ___________

                              Submitted: April 7, 2009
                                 Filed: April 10, 2009
                                  ___________

Before RILEY, SMITH, and BENTON, Circuit Judges.
                            ___________

PER CURIAM.

       Federal inmate Charles Swarzentruber appeals from the district court’s1 denial
of his 28 U.S.C. § 2241 petition. Upon careful de novo review, see Hill v. Morrison,
349 F.3d 1089, 1091 (8th Cir. 2003), we conclude that the district court’s decision was
proper, see Miller v. Whitehead, 527 F.3d 752, 756-57 (8th Cir. 2008). Accordingly,
we affirm the judgment of the district court. See 8th Cir. R. 47B.


      1
      The Honorable John R. Tunheim, United States District Judge for the District
of Minnesota, adopting the report and recommendation of the Honorable Arthur J.
Boylan, United States Magistrate Judge for the District of Minnesota.